In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated October 31, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant met its initial burden on its motion for summary judgment of establishing that it did not create or have actual or constructive notice of the allegedly dangerous condition, and in response, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The doctrine of res ipsa loquitur does not apply here, as the plaintiffs failed to establish that the defect or condition which caused the accident was in the exclusive control of the defendant (see Ruggiero v Waldbaums Supermarkets, 242 AD2d 268, 269 [1997]; Meegan v Westbury Prop. Inv. Co., 234 AD2d 433 [1996]). Thus, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.